DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Wininger (reg. 45,229) on 11/29/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method, comprising: 
receiving a first temperature target for a first room; 
determining a first current temperature of the first room; 
determining a first thermal inertia of the first room as a function of time of day, season, distance between the first room and an HVAC air handler, and size of a first vent in the first room;
determining a first volume of forced air of a fixed temperature required to reach the first temperature target based on [[a]] the first thermal inertia of the first room and the first current temperature; 
powering on  the HVAC air handler;
determining a second thermal inertia and second current temperature of a second room; 
determining the second thermal inertia as a function of time of day, season, distance between the second room and the HVAC air handler, and size of a second vent in the second room;
receiving a second temperature target for the second room; 
determining a second volume of forced air required to reach the second temperature target based on the second thermal inertia and second current temperature; 
adding the second volume to the first volume; 
opening [[a]] the first vent in the first room; 
opening [[a]] the second vent in the second room;
closing the first vent in the first room once the volume of forced air required to reach the first temperature target is blown into the first room;
sensing, with an acoustic sensor, a whistling sound as the first volume flows through the first vent or the second volume flows through the second vent; and 
adjusting louvers of the first vent or the second vent in response to the sensing.

2. 	(Previously Cancelled)

3. 	(Previously Presented) The method of claim 1, wherein the first and second temperature targets are different.  

4. 	(Previously Cancelled)

5. 	(Currently Cancelled)

6. 	(Currently Amended) The method of claim 1, wherein the HVAC air handler comprises a multi-speed blower and the powering on the HVAC air handler sets the blower to a lowest speed setting.  

7. 	(Currently Amended) The method of claim 1, wherein the HVAC air handler comprises a multi- speed blower, heat exchanger and compressor, and the method further comprises: 
setting a blower speed of the HVAC air handler to a level determined to minimize energy consumption; and 
adjusting the heat exchanger and the compressor in the HVAC air handler to vary heat or cooling to prevent damage to the HVAC air handler.  

8. 	(Original) The method of claim 1, further comprising setting a blower speed of the HVAC air handler to a level determined to minimize a time it takes to reach a desired room temperature.  

9. 	(Currently Amended) The method of claim 1, further comprising determining if the first room is unoccupied and closing [[a]] the first vent in the first room if the first room is unoccupied.  

10.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a gateway, cause the gateway to perform operations comprising: 

determining a first current temperature of the first room; 
determining a first thermal inertia of the first room as a function of time of day, season, distance between the first room and an HVAC air handler, and size of a first vent in the first room;
determining a first volume of forced air of a fixed temperature required to reach the first temperature target based on [[a]] the first thermal inertia of the first room and the first current temperature; 
powering on  the HVAC air handler;
determining a second thermal inertia and second current temperature of a second room; 
determining the second thermal inertia as a function of time of day, season, distance between the second room and the HVAC air handler, and size of a second vent in the second room;
receiving a second temperature target for the second room; 
determining a second volume of forced air required to reach the second temperature target based on the second thermal inertia and second current temperature; 
adding the second volume to the first volume: 
opening [[a]] the first vent in the first room; 
opening [[a]] the second vent in the second room;
closing the first vent in the first room once the volume of forced air required to reach the first temperature target is blown into the first room;
sensing, with an acoustic sensor, a whistling sound as the first volume flows through the first vent or the second volume flows through the second vent; and 
adjusting louvers of the first vent or the second vent in response to the sensing.

11. 	(Currently Amended) A gateway, comprising: 
one or more processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the gateway to perform operations comprising: 
receiving a first temperature target for a first room; 
determining a first current temperature of the first room;
determining the first thermal inertia of the first room as a function of time of day, season, distance between the first room and an HVAC air handler, and size of a first vent in the first room;
 first temperature target based on [[a]] the first thermal inertia of the first room and the first current temperature; 
powering on  the HVAC air handler;
determining a second thermal inertia and second current temperature of a second room; 
determining the second thermal inertia as a function of time of day, season, distance between the second room and the HVAC air handler, and size of a second vent in the second room;
receiving a second temperature target for the second room; 
determining a second volume of forced air required to reach the second temperature target based on the second thermal inertia and second current temperature; 
adding the second volume to the first volume; 
opening the first vent in the first room; 
opening the second vent in the second room;
closing the first vent in the first room once the volume of forced air required to reach the first temperature target is blown into the first room;
sensing, with an acoustic sensor, a whistling sound as the first volume flows through [[a]] the first vent or the second volume flows through the second vent; and 
adjusting louvers of the first vent or the second vent in response to the sensing


12.	(Currently Cancelled) 

13. 	(Original) The gateway of claim [[12]] 11, wherein the first and second temperature targets are different.  

14. 	(Currently Cancelled) 

15. 	(Currently Cancelled) 

16. 	(Currently Amended) The gateway of claim 11, wherein the HVAC air handler includes a multi-speed blower and the powering on the HVAC air handler sets the blower to a lowest speed setting.  

 HVAC air handler comprises a blower and the operations further comprise setting a blower speed of the blower to a level determined to minimize energy consumption.  

18. 	(Currently Amended) The gateway of claim 11, wherein the HVAC air handler comprises a blower and the operations further comprise setting a blower speed of the blower to a level determined to minimize a time it takes to reach a desired room temperature.  

19. 	(Currently Amended) The gateway of claim 11, wherein the operations further comprise determining if the first room is unoccupied and closing [[a]] the first vent in the first room if the first room is unoccupied.  

20. 	(Currently Amended) The gateway of claim 11, wherein the HVAC air handler comprises a blower and the operations further comprise setting a blower speed of the blower to a level determined to minimize energy consumption or time it takes to reach the first temperature target or to optimize both parameters.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, individually or in combination, determining a first and second thermal inertia of a first and second room as a function of time of day, season, distance between the rooms and an HVAC air handler, and size of a first and second vent in the first and second room, determining a first and second volume of forced air of a fixed temperature based on the first and second inertia, and adjusting louvers of the first and second vent based on sensing with an acoustic sensor, in combination with the remaining limitations as set forth in each respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119